Name: Commission Regulation (EC) No 1116/94 of 16 May 1994 amending Regulation (EEC) No 967/91 laying down detailed rules for the application of Council Regulation (EEC) No 307/91 on reinforcing the monitoring of certain expenditure chargeable to the Guarantee Section of the European Agricultural Guidance and Guarantee Fund
 Type: Regulation
 Subject Matter: European Union law;  EU finance;  agricultural policy;  management;  budget; NA
 Date Published: nan

 17. 5. 94 Official Journal of the European Communities No L 122/13 COMMISSION REGULATION (EC) No 1116/94 of 16 May 1994 amending Regulation (EEC) No 967/91 laying down detailed rules for the application of Council Regulation (EEC) No 307/91 on reinforcing the monitoring of certain expenditure chargeable to the Guarantee Section of the European Agricultural Guidance and Guarantee Fund Whereas the measures provided for in this Regulation are in accordance with the opinion of the EAGGF Committee, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 307/91 of 4 February 1991 on reinforcing the monitoring of certain expenditure chargeable to the Guarantee Section of the European Agricultural Guidance and Guarantee Fund ('), and in particular Article 7 thereof, Whereas Commission Regulation (EEC) No 967/91 (2) lays down the detailed rules necessary for the implemen ­ tation of the Community financing provided for in Regu ­ lation (EEC) No 307/91 ; Whereas it should be made clear that expenditure relating to inspection instruments is eligible for financing by the Community ; Whereas, in order to facilitate the administration of the funds to be distributed, provision should be made for the notification by the Member States to refer separately to the two heads of Community financing referred to in Articles 1 and 2 of Regulation (EEC) No 307/91 ; Whereas the expenditure estimates provided by the Member States do not always correspond to the actual programming of their activities in the year in question ; whereas, therefore, they should be made more restrictive so as to provide a reliable basis for deciding on the funds to be allocated ; Whereas, in addition, it should be made clear that Member States will be informed of the amounts of expen ­ diture to be financed by the Community ; Whereas better use of the funds available under Regula ­ tion (EEC) No 307/91 should be achieved ; whereas, to that end, it should be laid down that appropriations reserved for a Member State under one of the two heads of financing which, on the basis of the expenditure incurred by that Member State, cannot be paid to it, should be used to part-finance measures eligible under the other head of financing which that Member State has carried out in the year in question , up to the limit of the overall funding reserved for that Member State for the year in question ; Article 1 Regulation (EEC) No 967/91 is hereby amended as follows : 1 . In Article 1 , the following paragraph 4 is added : '4. The equipment referred to in Article 5 of Regu ­ lation (EEC) No 307/91 shall include inspection instruments.' 2 . Article 3 is amended as follows : (a) Paragraph 1 is amended as follows : (i) the first subparagraph is replaced by the follo ­ wing : 'Before 31 January each year, the Member States shall inform the Commission whether they intend to apply for the Community finan ­ cing provided for in Articles 1 and/or 2 of Regulation (EEC) No 307/91 , and shall provide details of estimated expenditure for the calendar year in question together with a request for an advance payment, pursuant to Article 6 of that Regulation, before 31 March.' (ii) the third subparagraph is replaced by the follo ­ wing : 'Estimates shall be drawn up in accordance with the table in the Annex, to be filled in separately for the two types of financing provided for in Articles 1 and 2 of Regulation (EEC) No 307/91 .' (b) The following paragraph 1 a is inserted : ' la. The estimates referred to in paragraph 1 , which shall constitute a commitment by the Member States to the Commission, shall be the basis for determining the amounts which can be paid for the implementation of the measures provided for in Articles 1 and/or 2 of Regulation (EEC) No 307/91 . Expenditure incurred by the Member States shall be borne by the Community within the limits of the amounts thus determined.' (') OJ No L 37, 9 . 2. 1991 , p . 5. 0 OJ No L 100, 20. 4. 1991 , p. 18 . No L 122/ 14 Official Journal of the European Communities 17. 5. 94 (c) In the second subparagraph of paragraph 3 is replaced by the following : "This statement shall be drawn up in accordance with the table in the Annex, to be filled in separa ­ tely for the two types of financing provided for in Articles 1 and 2 of Regulation (EEC) No 307/91 .' (d) Paragraph 4 is replaced by the following : '4. In accordance with Article 6 of Regulation (EEC) No 307/91 , within four months of the date of receipt of the statement of expenditure, the Commission shall decide on the amount represen ­ ting the expenditure borne by the Community and shall inform the Member State thereof. That amount shall be paid to the Member State, less the advance payment referred to in paragraph 2.' (e) The following subparagraph is added after para ­ graph 6 : 'At the time of the final statement, the Commis ­ sion may also reallocate, under the same condi ­ tions, any remaining funds initially allocated to a Member State for Articles 1 and/or 2 of Regulation (EEC) No 307/91 among Member States requesting them, within the limit of the total amount of Community financing determined for the above Articles.' (f) The following paragraph 7 is added : '7 . If the expenditure incurred by a Member State does not justify the payment to it of the total amount of Community financing reserved for that Member State on the basis of its estimates under either of the heads of financing provided for in Articles 1 and 2 of Regulation (EEC) No 307/91 , the Commission may, at the request of that Member State, use the remaining sum to part ­ finance eligible expenses incurred by the latter in the implementation of measures under the other head of financing, provided that the rate of the Community financial contribution referred to in the above Articles is respected and the total amount of the two types of financing allocated to that Member State for the year in question is not exceeded.' Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities. Points 1 and 2 (c), (d), (e) and (f) shall apply from 1994. Point 2 (a) and (b) shall apply from 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 May 1994. For the Commission Rene STEICHEN Member of the Commission